DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on July 6, 2022 to the non-final Office action of May 20, 2022 is acknowledged.  The Office action on the currently pending claims 1-16 and 18-20 follows.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Start (US 20120139093), in view of Sunada (US 20170167800), in further view of Michael (US 20100224985), and in further view of Hill (US 20150301568).
Regarding claim 16, Start discloses (Figs.1-2):
An electronic device (10), comprising: (a) a heat-generating component (24) having a first surface (26) and an opposite second surface (surface in contact with 25); (b) a heat spreader (38) ([0018]: metal layer 38 transmits heat from the heat-generating component 24 to the heat sink 12, and thus making the metal layer 38 a heat spreader) having a first surface (surface in contact with 24) and an opposite second surface (surface in contact with 41), wherein the heat spreader (38) has an area which is greater than an area of the heat generating component (24) (Fig.2: the area of the heat spreader 38 is greater than that of the heat-generating component 24), wherein the first surface of the heat spreader (38) is in thermal contact (38) with the first surface (26) of the heat-generating component (24) along a first interface (Fig.2 and [0018]: the direct contact points between 38 and 24 define the first interface), and wherein the first interface is non-dielectric (Fig.2: there is no TIM provided between the heat-generating component 24 and the heat spreader 38, which makes the interface a non-dielectric interface as defined in [0060] of Applicant's specification) and defines a first interface area (Fig.2: the area where direct contact points, which define the first interface, between 38 and 24 are located defines the first interface area); c) a heat sink (12) having a first surface (surface of 18 in contact with 41) and an opposite second surface (surface of 18 with the fins 20), wherein the first surface of the heat sink (21) is in thermal contact with the second surface of the heat spreader (38) along a second interface (Fig.2: the contact points between 12 and 41, and the contact points between 41 and 38 define the second interface, just as shown in figure 3 of Applicant's figures), wherein the second interface defines a second interface area (Fig.2: the area where the contact points between 12 and 41, and the contact points between 41 and 38 are provided define the second interface area) which is greater than the first interface area (Fig.2: the area that 41 occupies, which defines the second interface and second interface area, is larger than the direct contact area between 38 and 24, which defines the first interface area); and (d) a layer of a dielectric TIM (thermal interface material) (41) ([0020]: the TIM can be a thermal adhesive, which is a dielectric) provided at the second interface and in direct contact with the second surface of the heat spreader (38) and the first surface of the heat sink (18) (TIM provided at the Second Interface and in Direct Contact with Second Surface of Heat Spreader and First Surface of Heat Sink: See Fig.2), wherein the second interface is dielectric (Fig.1: the contact points between 12 and 41, and the contact points between 41 and 38 that define the second interface is a dielectric interface because the TIM 41 is a dielectric TIM).
However, Start does not explicitly disclose:
Wherein the heat spreader has an area which is at least about 4 times greater than an area of the heat generating component.
Sunada however teaches:
Wherein the heat spreader has an area which is at least about 4 times greater than an area of the heat generating component ([0014]-[0016]: the heat spreader has a surface area that is at least 50 times larger than a surface of a heat source/heat generating component).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Sunada to modify the device of Start such that the heat spreader has an area which is at least about 4 times greater than an area of the heat generating component, as claimed, in order to optimize the amount of heat that can be transferred to the heat spreader from the heat-generating component due to size of the heat spreader in relation to the heat-generating component (i.e., the greater the surface of the heat spreader is, the larger the heat dissipation area is, and thus allowing the heat spreader to absorb more heat and provide an overall improved heat dissipation performance).
However, neither Start nor Sunada explicitly teaches:
Wherein the heat sink has a greater mass than the heat spreader and comprises one or more layers of thermally conductive metal or non-metal between the first and second surfaces of the heat sink.
Michael however teaches (Fig.3D): 
Wherein the heat sink (380) has a greater mass ([0024] and [0089]: "the large mass of the heat sink as compared to the heat spreader" and " the relatively small mass of the heat spreader, as compared to the relatively large mass of the heat sink", clearly suggests that the heat sink has a larger mass than that of the heat spreader) than the heat spreader (160) and comprises one or more layers of thermally conductive metal or non-metal between the first (386) and second (surface of 382 that has the fins 384) surfaces of the heat sink (380) (One or More Layers of Thermally Conductive Metal or Non-Metal between the First and Second Surfaces: Fig.2 and [0085], the heat sink 380 can be made out of a single metal or can me made out of an alloy, which means the central part of body 382 that is provided between the first and second surfaces of the heat sink 380 have at least one layer of a thermally-conductive metal).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Michael to further modify the device of modified Start such that the heat sink comprises one or more layers of thermally conductive metal or non-metal between the first and second surfaces of the heat sink and such that the heat sink comprises a greater mass than that of the heat spreader, as claimed, in order to provide an arrangement that can better protect the heat-generating component from being damaged by the mass of the heat sink as taught by Michael ([0024] and [0089]).
However, the above combination would still fail to teach:
Wherein the first and second interfaces are spaced apart in a direction parallel to an axis which is parallel to the first interface.
Hill however teaches (Fig.1 and [0038]: the described embodiment in which there is direct contact between the CPU and the heat spreader, and a TIM provided between the heat sink and the heat spreader):
Wherein the first ([0038]: the “direct physical contact” between the CPU 116 and heat spreader 104 defines the “first interface”) and second ([0038]: the contact points between the heat sink 120 and heat spreader 104 via the TIM defines the “second interface”) interfaces are spaced apart in a direction parallel to an axis (See Figure Below) which is parallel to the first interface.

    PNG
    media_image1.png
    490
    890
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Hill to further modify the device of modified Start such that the first interface and second interface as spaced apart in a direction parallel to an axis which is parallel to the first interface, as claimed, in order to provide an improved thermal performance as taught by Hill ([0023] and [0037]).  Furthermore, separating the first interface and second interface, as modified above, will better ensure that the heat is more efficiently conducted away from the heat generating component due to the increased distance between the heat generating component and heat sink.
Finally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S._, 82 USPQ2d 1385 (2007). 

Allowable Subject Matter

Claims 1-15 and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 1 for the reasons provided in the non-final Office action of May 20, 2022.
In the amendments filed on July 6, 2022, Applicant amended independent claim 1 such that it incorporates the subject matter of claim 16 and the allowable subject matter of previously pending dependent claim 17 (now canceled) in order to put the claim in condition for allowance, as noted in the previous Office action.
Finally, the Office has not discovered any double patenting issues.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments filed on July 6, 2022 have been fully considered, but notes that Applicant's arguments are directed to the claims as amended, and are thus moot since the rejection has been modified to meet the limitations of the amended claims

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN S SUL/Primary Examiner, Art Unit 2835